DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, independent Claims 1 and 13 recite:
1. A data processing device comprising: 
processing circuitry 
to receive inputting of waveform data including a change point of a state of a device, parameter information about the waveform data, and transition information of the device; 
to calculate similarity between time-series data of the device and the waveform data; 
to set the state of the device on a basis of the transition information of the device; 
to detect the change point from the time-series data of the device on a basis of the similarity and the state of the device, and 
to set a start time of a segment which is a subsequence of the time-series data and an end time of the segment; and 
to output, as segment information, the state of the device, the start time of the segment, and the end time of the segment.

13. A data processing method comprising: 
receiving inputting of waveform data including a change point of a state of a device, parameter information about the waveform data, and transition information of the device; 
calculating similarity between time-series data of the device and the waveform data; 
setting the state of the device on a basis of the transition information of the device; 
detecting the change point from the time-series data of the device on a basis of the calculated similarity and the set state of the device, and 
setting a start time of a segment which is a subsequence of the time-series data and an end time of the segment; and 
outputting the state of the device, the start time of the segment, and the end time of the segment.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  Of the above claims, claims 1 and 13 are considered to be in statutory categories (machine and process, respectively).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical 
Using claim 13 for example, step of “calculating similarity between time-series data of the device and the waveform data;” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “receiving inputting of waveform data including a change point of a state of a device, parameter information about the waveform data, and transition information of the device (receiving data on USB drive); 
setting the state of the device on a basis of the transition information of the device (Observing the data and setting the observed state); 
detecting the change point from the time-series data of the device on a basis of the calculated similarity and the set state of the device (determining a change point based on the observed data and set state), and 
setting a start time of a segment which is a subsequence of the time-series data and an end time of the segment (set based on observed data); and 
outputting the state of the device, the start time of the segment, and the end time of the segment (recording/writing down observed results)” are treated as belonging to mental process grouping.
Similar limitations comprise the abstract ideas of claim 1.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
Claim 1: processing circuitry
The additional element of “processing circuitry” is not qualified for a meaningful limitation because it is a generally recited processor, and therefore not qualified as a particular machine.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-12 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al. (US 20150100534 A1), hereinafter "Ohtani".

Regarding Claim 1, Ohtani teaches a data processing device comprising: 
processing circuitry (Ohtani [0036] As illustrated in FIG. 1, the state diagnosing apparatus according to this embodiment includes an offline processing module 10 for obtaining a reference waveform, and an online processing module 20 for calculating a waveform similarity by online.) 
to receive inputting of waveform data including a change point of a state of a device, parameter information about the waveform data, and transition information of the device (Ohtani ; 
to calculate similarity between time-series data of the device and the waveform data (Ohtani [0038] The similarity calculation module 23 calculates the similarity between the target waveform obtained by the waveform obtaining module 21 and a reference waveform given from the reference waveform storage module 13 by comparing the target waveform, on which the preprocessing is performed by the preprocessing execution module 22, with the reference waveform.); 
to set the state of the device on a basis of the transition information of the device (Ohtani [0038] The state determination module 24 determines a state of each of the various facilities and systems, which is represented by the target waveform, based on the similarity calculated by the similarity calculation module 23.); 
to detect the change point from the time-series data of the device on a basis of the similarity and the state of the device (Ohtani [0038] The state determination module 24 determines a state of each of the various facilities and systems, which is represented by the target waveform, based on the similarity calculated by the similarity calculation module 23; also see [0048] In step S11 in FIG. 2, the waveform obtaining module 21 obtains, by online, a target waveform which is a current response waveform during a non-stationary operation time such as a time of starting an operation of each of the various facilities and systems or a time of changing an operation of each of the various facilities and systems.), and to set a start time of a segment which is a subsequence of the time-series data and an end time of the segment (Ohtani [0068] According to the invention, the time of starting an engine or the time of accelerating an engine can be cited as an example of the "start time of an operation of a diagnosis target or the changing time of an operation of the diagnosis target"; note that changing states inherently ends the previous state);
to output, as segment information, the state of the device, the start time of the segment, and the end time of the segment. However, the processor of Ohtani, specifically the state determination module 24 determines the state of the device based on the extracted portion of the target waveform (see Ohtani [0051]), and that the result must be published somewhere for use once processing has been terminated. Therefore the Examiner takes official notice that outputting the resultant determined state of the device is conventional in the art of signal processing (see GB 2553514 A p. 7, line 27 and WO 2013051101 A1 [0021]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, would modify Ohtani to explicitly teach outputting the results of the state determination module 24, to at least make the result more readily available to a user.

Regarding Claim 2, Ohtani further teaches wherein the processing circuitry determines a deviation degree of data or a tendency of data on a basis of the segment information (Ohtani [0019] The similarity may be calculated by comparing the reference waveform with a waveform obtained by shifting, expanding or contracting the target waveform, in a direction of an axis representing the values.
[0020] The similarity may be calculated by comparing the reference waveform with a waveform obtained by shifting, expanding or contracting the target waveform, in a direction of the time axis; also see [0055] Incidentally, when the similarity is calculated, a correlation coefficient may be used).

Regarding Claim 3, Ohtani further teaches wherein the processing circuitry calculates the similarity using the Euclidean distance between a subsequence cut out from the time-series data and the time-series data having a length same as a length of the subsequence (Ohtani [0053] In the step 13, the similarity calculation module 23 expresses the two waveforms (i.e., the target waveform and the reference waveform) in vector-form, defines a distance between vectors, and evaluates that if the .

Regarding Claim 4, Ohtani further teaches wherein the processing circuitry calculates the similarity using the Euclidean distance between a subsequence cut out from the time-series data and the time-series data having a length same as a length of the subsequence (Ohtani [0053] In the step 13, the similarity calculation module 23 expresses the two waveforms (i.e., the target waveform and the reference waveform) in vector-form, defines a distance between vectors, and evaluates that if the distance is smaller, the similarity is higher. The distance is, e.g., the following Euclidean distance. [0054] First, the similarity calculation module 23 expresses the reference waveform using n-samples x(1) to x(n), and also expresses the target waveform using n-samples y(1) to y(n). At that time, the Euclidean distance between the reference waveform and the target waveform is expressed by Equation (1).).

Regarding Claim 5, Ohtani further teaches wherein the processing circuitry calculates the similarity after normalizing a subsequence cut out from the time- series data and the time-series data having a length same as a length of the subsequence (Ohtani [0057] The preprocessing in the step S12 includes abnormal value elimination, smoothing, and variation range normalization; also see Fig. 2 and note preprocessing step S12).

Regarding Claim 6, Ohtani further teaches wherein the processing circuitry calculates the similarity after normalizing a subsequence cut out from the time- series data and the time-series data having a length same as a length of the subsequence (Ohtani [0057] The preprocessing in the step S12 .

Regarding Claim 11, Ohtani further teaches wherein the processing circuitry receives selection of a display range with respect to time-series data of the device, and enlarges and displays a subsequence within the selected display range (Ohtani [0043] Next, in step S2, each of waveforms read from the waveform database 11 is analyzed using the waveform analysis module 12. Thus, a waveform suitable as a reference waveform is extracted or generated. [0044] Next, in step S3, the waveform extracted or generated in step S2 is stored in the reference waveform storage module 13 as a reference waveform; see Fig. 2 S2 And S3), and sets the waveform data and the parameter information of the subsequence within the selected range (Ohtani [0019] The similarity may be calculated by comparing the reference waveform with a waveform obtained by shifting, expanding or contracting the target waveform, in a direction of an axis representing the values. 
[0020] The similarity may be calculated by comparing the reference waveform with a waveform obtained by shifting, expanding or contracting the target waveform, in a direction of the time axis; note that in order to compare the obtained waveform with the reference waveform, the waveforms must have a comparable scale such as the same time axis).

Regarding Claim 12, Ohtani further teaches wherein the processing circuitry receives selection of a display range with respect to time-series data of the device, and enlarges and displays a subsequence within the selected display range (Ohtani [0043] Next, in step S2, each of waveforms read from the waveform database 11 is analyzed using the waveform analysis module 12. Thus, a waveform suitable as a reference waveform is extracted or generated. [0044] Next, in step S3, the waveform extracted or generated in step S2 is stored in the reference waveform storage module 13 as a reference , and sets the waveform data and the parameter information of the subsequence within the selected range (Ohtani [0019] The similarity may be calculated by comparing the reference waveform with a waveform obtained by shifting, expanding or contracting the target waveform, in a direction of an axis representing the values. 
[0020] The similarity may be calculated by comparing the reference waveform with a waveform obtained by shifting, expanding or contracting the target waveform, in a direction of the time axis; note that in order to compare the obtained waveform with the reference waveform, the waveforms must have a comparable scale such as the same time axis).

Regarding Claim 13, Ohtani teaches a data processing method comprising: 
receiving inputting of waveform data including a change point of a state of a device, parameter information about the waveform data, and transition information of the device (Ohtani [0038] The waveform obtaining module 21 obtains, by online, target waveforms which are current response waveforms during a non-stationary operation such as a time of starting each of the various facilities and systems or a time of changing an operation of each of the various facilities and systems); 
calculating similarity between time-series data of the device and the waveform data (Ohtani [0038] The similarity calculation module 23 calculates the similarity between the target waveform obtained by the waveform obtaining module 21 and a reference waveform given from the reference waveform storage module 13 by comparing the target waveform, on which the preprocessing is performed by the preprocessing execution module 22, with the reference waveform.); 
setting the state of the device on a basis of the transition information of the device (Ohtani [0038] The state determination module 24 determines a state of each of the various facilities and systems, which is represented by the target waveform, based on the similarity calculated by the similarity calculation module 23); 
detecting the change point from the time-series data of the device on a basis of the calculated similarity and the set state of the device (Ohtani [0038] The state determination module 24 determines a state of each of the various facilities and systems, which is represented by the target waveform, based on the similarity calculated by the similarity calculation module 23; also see [0048] In step S11 in FIG. 2, the waveform obtaining module 21 obtains, by online, a target waveform which is a current response waveform during a non-stationary operation time such as a time of starting an operation of each of the various facilities and systems or a time of changing an operation of each of the various facilities and systems.), and setting a start time of a segment which is a subsequence of the time-series data and an end time of the segment (Ohtani [0068] According to the invention, the time of starting an engine or the time of accelerating an engine can be cited as an example of the "start time of an operation of a diagnosis target or the changing time of an operation of the diagnosis target"; note that changing states inherently ends the previous state).
Ohtani does not explicitly teach outputting the state of the device, the start time of the segment, and the end time of the segment. However, the processor of Ohtani, specifically the state determination module 24 determines the state of the device based on the extracted portion of the target waveform (see Ohtani [0051]), and Figs 3-4 inherently require an output to visualize the data. Therefore the Examiner takes official notice that outputting the determined state of the device is conventional in the art of signal processing (see GB 2553514 A p. 7, line 27 and WO 2013051101 A1 [0021]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, would modify Ohtani to explicitly teach outputting the results of the state determination module 24, to at least make the result more readily available to a user.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani (as stated above) in view of Okada et al. (US 20170132473 A1), hereinafter "Okada".

Regarding Claim 7, Ohtani is not relied upon to further teach wherein the processing circuitry detects, as the change point, a time at which the similarity assumes a minimum value and the similarity is less than or equal to a predetermined threshold from a similarity time series including similarities calculated for each time of the time-series data.
Okada teaches wherein the processing circuitry detects, as the change point, a time at which the similarity assumes a minimum value and the similarity is less than or equal to a predetermined threshold from a similarity time series including similarities calculated for each time of the time-series data (Okada [0137] the state change determination unit 611 obtains a minimum value of the correlation score calculated in Step 2204 (Step 2206), and compares the minimum value of the correlation score with a threshold (Step 2207); note that Okada also uses extracted (segmented) time-series data).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Ohtani in view of Okada to incorporate detecting, as the change point, a time at which the similarity assumes a minimum value and the similarity is less than or equal to a predetermined threshold from a similarity time series including similarities calculated for each time of the time-series data, to determine that there exists a correspondence relationship between the waveform before and after the state change (Okada [0138]), meaning the state change is accurately detected.

Regarding Claim 8, Ohtani is not relied upon to further teach wherein the processing circuitry detects, as the change point, a time at which the similarity assumes a minimum value and the similarity is less than or equal to a predetermined threshold from a similarity time series including similarities calculated for each time of the time-series data.
Okada teaches wherein the processing circuitry detects, as the change point, a time at which the similarity assumes a minimum value and the similarity is less than or equal to a predetermined threshold from a similarity time series including similarities calculated for each time of the time-series data (Okada [0137] the state change determination unit 611 obtains a minimum value of the correlation score calculated in Step 2204 (Step 2206), and compares the minimum value of the correlation score with a threshold (Step 2207).).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Ohtani in view of Okada to incorporate detecting, as the change point, a time at which the similarity assumes a minimum value and the similarity is less than or equal to a predetermined threshold from a similarity time series including similarities calculated for each time of the time-series data, to determine that there exists a correspondence relationship between the waveform before and after the state change (Okada [0138]), meaning the state change is accurately detected.

Regarding Claim 9, Ohtani is not relied upon to further teach wherein the processing circuitry detects, as the change point, a time at which the similarity assumes a minimum value and the similarity is less than or equal to a predetermined threshold from a similarity time series including similarities calculated for each time of the time-series data.
Okada teaches wherein the processing circuitry detects, as the change point, a time at which the similarity assumes a minimum value and the similarity is less than or equal to a predetermined threshold from a similarity time series including similarities calculated for each time of the time-series data (Okada [0137] the state change determination unit 611 obtains a minimum value of the correlation .
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Ohtani in view of Okada to incorporate detecting, as the change point, a time at which the similarity assumes a minimum value and the similarity is less than or equal to a predetermined threshold from a similarity time series including similarities calculated for each time of the time-series data, to determine that there exists a correspondence relationship between the waveform before and after the state change (Okada [0138]), meaning the state change is accurately detected.

Regarding Claim 10, Ohtani is not relied upon to further teach wherein the processing circuitry detects, as the change point, a time at which the similarity assumes a minimum value and the similarity is less than or equal to a predetermined threshold from a similarity time series including similarities calculated for each time of the time-series data.
Okada teaches wherein the processing circuitry detects, as the change point, a time at which the similarity assumes a minimum value and the similarity is less than or equal to a predetermined threshold from a similarity time series including similarities calculated for each time of the time-series data (Okada [0137] the state change determination unit 611 obtains a minimum value of the correlation score calculated in Step 2204 (Step 2206), and compares the minimum value of the correlation score with a threshold (Step 2207).).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Ohtani in view of Okada to incorporate detecting, as the change point, a time at which the similarity assumes a minimum value and the similarity is less than or equal to a predetermined threshold from a similarity time series including similarities calculated for each time of the time-series data, to determine that there exists a correspondence relationship between the waveform before and after the state change (Okada [0138]), meaning the state change is accurately detected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuhns et al. (WO 2012103485 A2) discloses Signal Identification Methods and Systems.
Shoichi (JP 2004110602 A) discloses a Method and Program for Extracting Feature for Diagnosis/Monitoring of Facility or Inspection of Defective/Non-Defective Product from Waveform Pattern Data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        08/31/2021

/DANIEL R MILLER/Primary Examiner, Art Unit 2863